     Case 1:18-cv-05775-ERK-TAM Document 51 Filed 05/21/21 Page 1 of 2 PageID #: 317




620 Freedom Business Center, Suite 300, King of Prussia, PA 19406
(610) 354-8250 Fax (610) 354-8299

Direct Dial: (610) 354-8270
Email: mpfitzgerald@mdwcg.com


                                             May 21, 2021


VIA ECF
Judge Cheryl L. Pollak
United States Magistrate Judge
U.S. District Court Eastern District of New York
225 Cadman Plaza East
Courtroom 13B - South
Brooklyn, NY 11201

        RE:     Star Auto Sales of Bayside, Inc., et al. v. Voynow, Bayard, Whyte and Company, LLP,
                et al.
                Docket No.:      1:18-cv-05775
                Our File No.: 03127.01373

Dear Judge Pollak:

       This firm represents Defendants in the above-referenced matter.

        We are writing due to a dispute between the parties regarding a subpoena Defendants would like to
serve on Rosenfield & Company (”Rosenfield). As Your Honor is aware, this case is a professional liability
action filed against the Defendant accountants. Plaintiffs are a group of automobile dealerships and allege that
several employees engaged in various fraudulent schemes over the course of several years. Plaintiffs allege that
the Defendants failed to detect these various purported frauds or otherwise violated applicable professional
standards.

        According to the Complaint, the fraud was initially discovered in late 2016. In early 2017, Plaintiffs
retained Rosenfield for purposes of a forensic accounting to investigate the extent of fraud. Both Plaintiffs and
Defendants have listed Rosenfield in their respective Rule 26 Disclosures as a person having information
relevant to the case. Based upon documents produced by Plaintiffs, Rosenfield communicated with the police,
the District Attorney’s office, and at least one insurance adjuster, and provided extensive documents as to its
forensic analysis and its findings as to the suspected fraud. Rosenfield also replaced Defendants in December
of 2017 with regard to Defendants’ tax engagement, such that Rosenfield prepared Plaintiffs’ 2016 and 2017 tax
returns. While Plaintiffs’ document production response includes substantial documents from Rosenfield
regarding its findings and services, Defendants do not believe all pertinent documents have been produced. It
has therefore issued a subpoena, a copy of which is attached.
     Case 1:18-cv-05775-ERK-TAM Document 51 Filed 05/21/21 Page 2 of 2 PageID #: 318
Judge Cheryl L. Pollak
May 21, 2021
Page 2
_____________________________________________________


         Plaintiffs’ counsel has objected to the subpoena, citing FRCP 45(d)(3)(A)(iii) and 45(d)(3)(B)(iii), as
well as FRCP 26(b)(1). Counsel had a telephone conference about a week ago to see if the dispute could be
resolved. Because it cannot, we are bringing it to the Court’s attention. Counsel for both parties are available
for a telephone conference at the Court’s convenience. Alternatively, if the Court prefers, we can each submit
briefs on this issue for your consideration.

         We thank you for your consideration of this matter and are available at the Court’s convenience.



                                                        Very truly yours,


                                                        Maureen P. Fitzgerald

MPF:ls
Enclosure
cc:    Jamie Felsen, Esquire
       Emanuel Kataev, Esquire
       Jeremy Koufakis, Esquire
       Jack Slimm, Esquire
LEGAL/138168573.v1
